Citation Nr: 1715638	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for right arm neuropathy, to include as due to herbicide exposure.

2. Entitlement to service connection for left arm neuropathy, to include as due to herbicide exposure.

3. Entitlement to service connection for right foot neuropathy, to include as due to herbicide exposure and secondary to service-connected posttraumatic stress disorder (PTSD) with alcohol abuse in full sustained remission.

4. Entitlement to service connection for left foot neuropathy, to include as due to herbicide exposure and secondary to service-connected PTSD with alcohol abuse in full sustained remission.

5. Entitlement to service connection for sleep apnea, claimed as secondary to service-connected PTSD with alcohol abuse in full sustained remission.

6. Entitlement to a rating in excess of 30 percent for service-connected PTSD with alcohol abuse in full sustained remission. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the RO. The Veteran testified before the undersigned at a February 2016 hearing at the RO. A transcript of the hearing is in the claims file.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.

The Veteran was previously represented by Stacey Penn Clark, an attorney with Morgan & Morgan, Attorneys at Law (as reflected in a December 2014 VA Form 21-22a, Appointment of Individual as Claimant's Representative). In July 2015, Attorney Clark withdrew representation of the Veteran. In July 2015, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Georgia Department of Veterans Service. The Board recognizes the change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for right foot neuropathy and left foot neuropathy and a rating in excess of 30 percent for service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2016, prior to the promulgation of a decision, the Veteran withdrew his appeal for service connection for right arm neuropathy.

2. In February 2016, prior to the promulgation of a decision, the Veteran withdrew his appeal for service connection for left arm neuropathy.

3. The Veteran does not have sleep apnea.


CONCLUSION OF LAW

1. The criteria for withdrawal of the appeal of the claim for service connection for right arm neuropathy have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2. The criteria for withdrawal of the appeal of the claim for service connection for left arm neuropathy have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

3. The criteria for service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2011. The claims were last adjudicated in November 2013.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues. 

The Board recognizes that the October 2013 report of VA PTSD examination indicated that the Veteran was receiving Social Security Administration (SSA) disability benefits because of injuries sustained in a motorcycle accident. The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), which found that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits." The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records. Golz, 590 F.3d at 1323. Given that the Veteran's VA treatment records and PTSD examinations associated with the file comprehensively document the Veteran's sleep impairment symptoms throughout the duration of the appeal period, the Board finds that it is not prejudicial to the Veteran to not obtain his SSA records, and remanding his claim to obtain these records would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); see also Golz, 590 F.3d 1317. Further, the Veteran testified during his February 2016 Board hearing that he had never undergone a sleep study to diagnose sleep apnea. Thus, the Board finds that a reasonable possibility does not exist that any SSA records would help the Veteran substantiate his claim for entitlement to service connection for sleep apnea. Therefore, remand to request such records is not required.

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and testifying at the Board hearing. 

Withdrawal - Right and Left Arm Neuropathy

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

On the record at his February 2016 Board hearing, the Veteran withdrew his claims for service connection for right and left arm neuropathy from appellate consideration. Hence, there remains no allegation of an error of fact or law referable to these claims at this time.    

Accordingly, the Board does not have jurisdiction to further review these matters, and the appeal with regard to these matters is dismissed. 

Service Connection - Sleep Apnea

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation. See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310(b)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's claim for service connection for sleep apnea was received in February 2011. He generally asserts that he has sleep apnea due to his service-connected PTSD.

The Veteran's service treatment records contain no documentation of complaints of or treatment for a sleep disorder.
 
The April 2011 report of VA PTSD examination reflects that the Veteran talks, jumps and kicks in his sleep. However, he denied snoring in his sleep. Mental status examination documents that the Veteran had difficulty falling asleep. He was prescribed Valium and took Benadryl to help with his sleep impairment. He awoke intermittently during the night (3-4 times) because of nightmares and reported this occurred several times per week.

The October 2013 report of VA PTSD examination documents the Veteran's report of trouble winding down to sleep. He stated that he took over-the-counter medication and was able to sleep approximately 10 hours per night. He indicated that he had "weird dreams" about his first divorce and his experiences in Vietnam. 
During his February 2016 Board hearing, the Veteran generally testified about sleep impairments he experienced related to his service-connected PTSD.

The claim of service connection for sleep apnea must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that while the Veteran experiences sleep impairments as a symptom of his PTSD, he does not currently have sleep apnea. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran was not afforded a VA examination for sleep apnea. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no evidence of current sleep apnea, no examination is required.     

The only other evidence supporting this claim is the various general lay assertions. The Veteran is not competent to establish that he has current sleep apnea. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 


Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to diagnose any current sleep apnea or its cause. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, this claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The appeal of the claim for service connection for right arm neuropathy is dismissed.  

The appeal of the claim for service connection for left arm neuropathy is dismissed.  

Service connection for sleep apnea is denied. 


REMAND

Remand is required to afford the Veteran VA examination to determine whether the Veteran has right and/or left foot neuropathy that onset due to service, to include as a result of herbicide exposure therein or was caused or aggravated by his service-connected PTSD with alcohol abuse.

Additionally, the Veteran was last afforded a VA examination for his service-connected PTSD in October 2013, and has alleged a worsening since that time. Because he is competent to report symptoms, new examination is necessary prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right and/or left foot neuropathy. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
(a) Whether it is at least as likely as not (50 percent probability or better) any current right and/or left foot neuropathy had its onset in service or is otherwise related to service, to include the Veteran's presumed Agent Orange exposure or anything else in service.

(b) Whether the Veteran's current right and/or left foot neuropathy was CAUSED OR AGGRAVATED (permanent worsening) by the service-connected PTSD, specifically his history of alcohol abuse related thereto.

If aggravation of any right and/or left foot neuropathy by service-connected PTSD, specifically the history of alcohol abuse related thereto is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

2. Schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his PTSD. The entire record must be furnished to the psychologist or psychiatrist. The psychologist or psychiatrist is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's PTSD. The psychologist or psychiatrist should report all signs and symptoms necessary for rating the Veteran's PTSD. The findings of the psychologist or psychiatrist should address the level of social and occupational impairment attributable to the Veteran's PTSD.

3. After completing all indicated development, readjudicate these claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


